United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      June 17, 2005

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 04-30247
                        _______________________

                           ADALBERTO ANDRADE,

                                                    Petitioner-Appellant,

                                  versus


            ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,
     JAMES W. ZIGLAR; CHRISTINE G. DAVIS; EDWARD J. MCELROY;
          BUREAU OF IMMIGRATION AND CUSTOMS ENFORCEMENT;
                UNITED STATES DEPARTMENT OF JUSTICE,

                                                  Respondents-Appellees.



            Appeals from the United States District Court
                for the Western District of Louisiana
                             2:03-CV-1307



Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

            The court has reviewed the briefs and pertinent portions

of the record in light of oral argument.              Having done so, we

conclude that the opinion of the district court adopting the

magistrate judge’s recommendations to dismiss this appeal should be

AFFIRMED.    See Lee v. Gonzales, __ F.3d __, No. 04-10218, 2005 WL

1274218 (5th Cir. May 31, 2005)



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
AFFIRMED.




            2